REYNOLDS, P. J.
One' White, desiring to procure insurance on certain household goods, situated in his residence in the city of St. Louis, asked one Ver Steeg, a real estate agent, to procure the insurance for him. Ver Steeg went to one Klobasa, an insurance agent or broker, and applied for the insurance. It appears that Klobasa, for some reason and following a custom prevailing between insurance *702agents and brokers in St. Louis, went to one Schulte, who was also engaged in the insurance business and asked bim to write the policy in one of the companies for which Schulte was agent. Schulte gave Klobasa a policy in the Hartford Fire Insurance Company, insuring household and kitchen furniture belonging to White and his family, the policy to cover the property “while contained in a frame building occupied as a dwelling” by White and situated at 5936 Elm-bank avenue in the city of St. Louis, the amount being $350. Klobasa delivered this policy to Yer Steeg, who delivered it to White, White paying the premium. The policy was for the term of three years from the 15th of April, 1910. Intending to remove to Richmond Heights in St. Louis county, White went to Yer Steeg and asked to have the policy transferred so as to cover his household effects in the new location. Yer Steeg referred him to Klobasa, whose name appeared upon the back of the policy as the agent or broker, the policy, however, countersigned by Schulte as agent for the insurance company. Going to the office of Klobasa, White told the young man in charge of the office of his intention to remove from the city into the county and told him that he wanted the policy transferred out to 31 Sunset avenue, Richmond Heights, in St. Louis county; that he had moved to that place. The young man asked him what kind of a place it was and White told him it was a two-story house and that there was a storeroom on one floor and that he and his family lived upstairs, occupying one room on the ground floor as a kitchen. The young man told White that it would cost him a little more money, to which White replied, “All right, I will have to have the policy.” That was all that was said between them, according to White, and White left the policy with this young man in Klobasa’s office to have the transfer indorsed on it. The foregoing is the testimony of White and it was not con*703tradicted. When the policy came back to White, which it apparently did through Klobasa’s office, it had what is called a “paster” upon it, which acknowledged the receipt of $1.40 additional premium on the policy of the Hartford Insurance Company, “being an increase of rate hereon of fifty cents (rate as increased being $1.50), the assured hereunder having moved into the frame dwelling house, situated No. 31 Sunset avenue, Eichmond Heights, St. Louis county, Missouri.” This was signed, “F. J. Schulte, Agent.” It appears that it was filled out in Klobasa’s office by him or his employees and sent to Schulte, who signed it as above and returned it to Klobasa.
It appears from the testimony in the ease, as before noted, that Schulte was the agent of the Hartford Fire Insurance Company, and that Klobasa was an insurance agent and broker and also the manager of some other insurance company, and agent for other companies, and that he and Klobasa were in the habit of exchanging business under some arrangement by which they divided commissions. Under this, if óne of them received an application for insurance which for any reason he did not care to write in his own company, he turned it over to the agent of some other company with whom he had friendly relations and that agent would countersign and issue a policy from his own company, turning it over, however, for delivery to the agent from whom the business had come to him. It was under this arrangement that Schulte wrote the policy in the Hartford Fire Insurance Company, turned it over to Klobasa, and Klobasa delivered it to White. On the outside fold of the policy, in large type appears the name of Klobasa, as “manager, ” giving Ms office address.
Testifying as a witness for defendant, Mr. Schulte was asked by the court this: “Now as a matter of fact was Klobasa acting as agent for your company?” He answered, “Yes, sir.” By the Court: “Did *704he act for your company as agent in soliciting insurance?” Ans. “Well, not directly, No, sir. Q. The fact of the matter seems to be that he represented one company about as much as he represented another? Ans. Yes.”
White made out the check in each instance to the order of Klobasa and Klobasa settled for it with Schulte. Some time after the issue of the policy, about March 14, 1911, the property covered by the policy was totally destroyed by fire. White notified Klobasa of the loss and Klobasa sent him to the office of the New York Underwriters, telling him they were the people to adjust it. White went there and was told that the manager of that office was not in; that he was in New York, and that it would be several days before he would return but they told him to make up a list of the goods he had,, which he did, putting a value on them, and presented that to the manager of the New York Underwriters in St. Louis. This manager, after the list had been made out, told White to come back in three or four days. When White went back the manager said: “Well, I am sorry, Mr. White; you have had awful bad luck out here, but all we can do is to give you fifty cents on the dollar for this business.” White, refusing to accept this, assigned his interest under the policy and all claim he might have to damages for a vexatious refusal and to attorney’s fee, to one John S. Lehmann, the assignment made as collateral to some indebtedness between them. Thereupon Lehmann instituted his action before a justice of the peace on the policy, filing that, to recover against the Hartford Fire Insurance Company. That company not appearing, judgment went in favor of Lehmann, from which the company appealed to the cir- ■ cuit court, where on a trial anew before the court and a jury a verdict was returned in favor of Lehmann for the face of the policy, $350, with ten per cent damages *705for vexatious delay, and $100 attorney’s fee. Erom this, interposing a motion for new trial as well as one in arrest, defendant perfected its appeal to this court. The defense was that the use of the building was misdescribed; that it was not to be classed as a “ dwelling,” but as a “mercantile building,” by reason of the use of part of it as a store, and that as a higher rate should have been charged, and White had misrepresented the use of the building, plaintiff could not recover.
There was no dispute that the building specified in the policy was occupied in part as a grocery and that, according to the classification adopted by the insurance companies, the building should have been classified as a mercantile building, the rate upon which was $3.80 per $100 for a term of three years, whereas as a dwelling the rate was $1.60, the rate charged and collected here.
Learned counsel for appellant make twelve points or assignments of error. In the view we take of the case it is not necessary to consider all of these in detail. The decision of the case lies within a narrow compass.
It is insisted that the statement of the manager of the New York Underwriters, whom it appears were the adjusters, made to the insured, to the effect, “You have had awful bad luck out there, but all we can do is to give you fifty cents on the dollar for this business,” was improperly received in evidence, it being claimed that this was said in an effort to compromise and in negotiations for a compromise. Counsel cites us, in support of this claim, to Cullen v. Insurance Company of North America, 126 Mo. App. 412, 104 S. W. 117. The decision in that case not only does not support the contentions of counsel for appellant but is directly against them. There, as here, like evidence was held to be admissible, the statement hav*706ing been made, not in an effort to compromise, but in an interview between the parties looking to the adjustment of the loss and preparatory to making the necessary proofs, and prior to the institution of any action on the part of the representatives of the insurance company of any liability. It is true that in the Cullen ease it is held that conversations held after-wards, and after suit brought were not admissible, because clearly had in an effort to compromise an action then pending. [See also Mason v. Agricultural Ins. Co., 150 Mo. App. 17, 129 S. W. 472.]
It is urged that the change in the location and from a dwelling to a store, it being stated in the paster upon which the transfer was allowed that the new location was also a dwelling and to be occupied as a dwelling, was a statement amounting to a warranty,' became a part of the contract, was a misrepresentation as to a material matter, and that the insured cannot recover for a loss. Without denying the proposition that it related to a material matter, we hold that the point made is inapplicable here. The testimony is that the insured made no misrepresentation to Klobasa, but on the' contrary notified Klobasa, or Klobasa’s clerk, that the building to which he intended to transfer the policy was occupied in part by a grocery and in part as a residence. If there was any wrong classification of the risk, it occurred in the office of Klobasa and was made by him in the face of a statement of the truth by the insured. The insured made no concealment or false statements to Klobasa, and if Klobasa was the agent of the insurer and not of the insured, the insured is not responsible for the act of Klobasa in misstating, the facts to his company, or the company for whom he was acting.
That brings us to consideration of the main question in the case, namely, as to the capacity in which Klobasa was acting; whether he was acting as agent for the insured or for the insurance company. That *707question was fully and fairly submitted to tbe jury and it found against tbe contention of appellant. It is urged that Klobasa was a mere broker and tbe agent of tbe insured. We think that tbe facts of tbis case bring it very closely within those present in Queen Ins. Co. v. Union Bank & Trust Co., 111 Fed. Rep. 697, a decision by tbe United States Circuit Court of Appeals for tbe Sixth Circuit, tbe opinion delivered by Circuit Judge Day, now Mr. Justice Day.
In that case, quoting from tbe syllabus, which is a brief and correct report of tbe opinion on tbe point in decision, tbe facts are thus stated:
“Tbe owner of property applied to a firm of insurance agents, representing a number of companies, for insurance thereon. Tbe firm—not desiring to write tbe .insurance in one of its own companies—in accordance with a custom prevailing among tbe insurance agents of tbe city, turned tbe application oyer to tbe agent of defendant, who issued tbe policy and delivered it to tbe firm, which pasted its business card thereon and delivered it to tbe insured, collecting tbe premium, which was paid to defendant; tbe commissions being divided between tbe two agencies, as was tbe custom. Tbe transaction was in good faith, and tbe insured knew no other agent therein than tbe firm. ”
Under such facts, which are substantially tbe facts here, it is held that tbe firm was not tbe agent of tbe insured in tbe transaction, but tbe agent of tbe defendant insurance company, which must be presumed to have bad knowledge of tbe custom, and, by receiving tbe premium and assuming tbe risk, ratified tbe agency of tbe firm through whom tbe application was received in accordance with such custom. Rosencrans v. North American Ins. Co., 66 Mo. App. 352, is in line with tbis. See also Boward v. Bankers Union, 94 Mo. App. 442, l. c. 450, 68 S. W. 369. We are referred to no decisions of our own State which *708hold to the contrary. There was abundant evidence in the case on which the jury were warranted in finding that Klobasa was the agent of the insurance company, not of the insured, and that the insurer, through its agent, Klobasa, knew the facts. [Manning v. Connecticut Fire Ins. Co., 176 Mo. App. 678, 159 S. W. 750.]
It is argued that this is not a case for the infliction of the penalty for vexatious delay. That question and the allowance of an attorney’s fee in consequence of that, as provided by section 7068, Revised Statutes 1909, was properly submitted in the instructions and the finding of the jury is warranted by the facts in the case.
It is further argued that there can be no assignment of the claim for damages for vexatious delay and attorney’s fee. The section of the statute referred to is thus—in part: “In any action against any insurance company- to recover the amount of any loss under a policy of fire, life, marine, or other insurance, if ‘it appear from the evidence that such company has vexatiously refused to pay such loss, the court or jury may, in addition to the amount thereof and interest, allow the plaintiff damages, ” etc. - It will be observed that this right of recovery in case of loss, is not confined to the insured, but is given, “in any action against any insurance company,” to the plaintiff—the court or jury may “allow the damages, ” to the plaintiff.
In Jones v. Prudential Ins. Company of America, 173 Mo. App. 1, 155 S. W. 1106, the action was by an assignee of the policy and a verdict and judgment allowing him damages and attorney’s fee for vexatious delay was affirmed by our court.
We see no error to the prejudice of the appellant in the instructions given at the instance of plaintiff or by the court of its own motion, nor any error in the refusal of the court to give the instructions asked by defendant.
*709The testimony was without contradiction that the value of the goods destroyed by the fire was in excess of the insured amount.
We are asked to inflict the penalty of ten per cent as for a vexatious appeal. While we think that the defense in this case is on a very narrow technicality, seeking to avoid liability on account of what is claimed to be an erroneous classification, designating the building as a “dwelling” instead of as a “mercantile building,” and so liable for a higher rate, the evidence is that the error was that of the clerk of one found to be the agent of the insurer, the error, if one, made in the face of a statement by the insured of the exact use of the building, we think that the defendant has been sufficiently penalized by the verdict and judgment and will not impose any additional penalty.
The judgment of the circuit court is affirmed.
Nortoni and Allen, JJ., concur.